         Case 1:20-mj-00012-DAR Document 1-1 Filed 01/21/20 Page 1 of 2



                                  STATEMENT OF FACTS

On January 20, 2020, at approximately 5:21 p.m., an individual later identified as BRONZERT
ARMAYOR PEDULLA-SMITH (hereinafter PEDULLA-SMITH or “defendant”)
drove an electronic scooter to a vehicle entrance checkpoint located at the intersection of 15th
and E Streets in Northwest, Washington, D.C., within the restricted area of the White House
complex. To arrive at the checkpoint, the defendant passed by multiple signs instructing the
public that the checkpoint was a restricted area.

The White House complex, which includes, among other things, the White House Mansion, and
the White House grounds, is a restricted area in Washington, D.C. Only people with authorized
access are permitted inside the White House Complex, which has an exterior fence surrounding
it. There are bike racks running along the western side of 15th Street which are also posted with
signs indicating "Restricted Area, Do Not Enter." There is a break in the fence-line where the
entrance to the checkpoint at 15th and E Streets is located. The entrance to the checkpoint is
clearly marked with signs stating “Restricted Area” for “Authorized Vehicles Only” and “Do
Not Enter.”

The defendant stopped his scooter in front of the vehicle entry bollard and put the kickstand
down. At this point your Arresting Officer (Connaughton) asked the defendant “What are you
doing here? This is a restricted area you are not allowed to be here.” The defendant threw his
hands in the air, and turned towards the officers, but did not otherwise orally acknowledge the
arresting officer or other officers on the scene. Officer Lineberger instructed the defendant to
move to the sidewalk, but the defendant refused to do so, so Officer Lineberger grasped the
defendant’s arm and escorted him to the sidewalk where the defendant was handcuffed. After
being handcuffed, the defendant stated that he thought he was allowed to be there, that he wanted
to take pictures, and that he thought the checkpoint was abandoned. The defendant also stated
that he wanted to talk to Trump about fascism.

Officer Connors conducted a search of the defendant’s backpack which contained multiple
prescription bottles labeled Vraylar, Latuda, and Dextroamp. After officers recovered the pill
bottles the defendant stated to your arresting officer and other officers that he traveled from
Ithaca, N.Y. to Washington D.C. today via Amtrak. The defendant also stated that he is currently
on a leave of absence from school (Ithaca College) due to high stress and episodes of mania that
he has been dealing with. The defendant stated that he attended his first outpatient program today
at a mental health facility in Ithaca, New York. The defendant advised that he was placed on a
“cocktail” of meds to help him with his ADHD and “psychosis.” The defendant later explained
that he was Bipolar. The defendant clarified that he had not taken any medications on January
20, 2020, since he normally takes his medications at night. The defendant stated that he came to
the White House to tell Trump he is a fascist and to “bring him down” in a non-violent way.

At approximately 5:39 p.m., your arresting officer attempted to advise the defendant of his
Miranda rights multiple times. The defendant asked your arresting officer to repeat the Miranda
         Case 1:20-mj-00012-DAR Document 1-1 Filed 01/21/20 Page 2 of 2



Warnings three times and stated that he was having a hard time understanding due to his ADHD.
The defendant then stated “fuck no” I don’t wave my rights and then apologized for being
“crude.” Due to the defendant invoking his rights, The United States Secret Service was unable
to conduct a protective intelligence interview of the defendant

The defendant was dressed appropriately for the weather and seemed to practice proper hygiene.
The defendant was wearing a black tech jacket, a tan windbreaker, an Ithaca College hooded
sweatshirt, grey sweat pants, an orange beanie and tan boots.

When officers started to place the defendant into a transport vehicle, the defendant repeatedly
stated in an elevated voice “Fuck Donald Trump.” Once inside of the transport vehicle, the
defendant repeatedly banged his head against the window, but did not appear to injure himself.
After the defendant was processed, he asked to take his medications. Your arresting officer
helped transport the defendant to Sibley Hospital in Washington, D.C. While at the hospital the
defendant repeatedly hissed at officers, spoke incoherently about fascism, and told officers that
he would have another episode if he did not get his medications. After receiving his medications,
the defendant became quiet and then spoke to the officers more coherently.

Based on the foregoing, your affiant submits that there is probable cause to believe that the
defendant violated 18 U.S.C. § 1752(a)(1).




                                              __________________________________________
                                              Brandon Connaughton
                                              Officer, United States Secret Service




Sworn and subscribed to me before this 21st day of January, 2020.




                                              __________________________________________
                                              The Honorable Deborah A. Robinson
                                              United States Magistrate Judge
